Third District Court of Appeal
                               State of Florida

                        Opinion filed March 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-393
                      Lower Tribunal No. F12-24759

                            ________________


                          Jose Miguel Cebez,
                                 Petitioner,

                                     vs.

                       Daniel Junior, etc., et al.,
                               Respondents.



     A Case of Original Jurisdiction – Habeas Corpus

     The Horenstein Firm, P.A., and Bradley E. Horenstein, for petitioner.

      Geraldine Bonzon-Keenan, Miami-Dade County Attorney, and
Benjamin D. Simon, Assistant County Attorney, for respondent, Daniel
Junior; and Ashley Moody, Attorney General, and Linda Katz, Assistant
Attorney General, for respondent, The State of Florida.


Before FERNANDEZ, C.J., and LINDSEY and HENDON, JJ.

     HENDON, J.
     Jose Miguel Cebez petitions this Court for a writ of habeas corpus.

For the reasons that follow, we deny the petition.

     Mr. Cebez was charged by information with one count of falsely

reporting the commission of a crime pursuant to section 817.49, Florida

Statutes (Count 1); one count of uttering a forged instrument pursuant to

section 831.02, Florida Statutes (Count 2); one count of first degree grand

theft pursuant to section 812.014(2)(a), Florida Statutes (Count 3); one

count of false or fraudulent insurance claims/$100,000 or more pursuant to

section 817.234(1), Florida Statutes (Count 4); and one count of organized

fraud/scheme    to   defraud/$50,000      or    more   pursuant   to   section

817.034(4)(a)(1), Florida Statutes (Count 5).

     In May 2015, Mr. Cebez entered into a written plea agreement, and

during a plea colloquy, Mr. Cebez was placed under oath and voluntarily

accepted the terms of the plea agreement. Pursuant to the written plea

agreement, as to Count 1, he was sentenced to time served, and as to

Counts 2 through 5, he was sentenced to five years of probation followed

by eighteen months in prison.      As a special condition of probation, he

agreed to pay $174,770 in restitution to Fireman’s Fund Insurance

Company on an agreed-upon schedule during his probation.          He agreed

that if he violated his probation, he would be sentenced to twenty-five years



                                      2
in prison. Further, paragraph 15 of the plea agreement states:

              15. At the time of surrender (commencement) of the state
        prison sentence imposed on Counts 2 through 5 of the
        Information, which shall be five (5) years from the date of
        sentencing or earlier if by order of the Court, the Defendant
        herein acknowledges and agrees that there are no
        circumstances, other than Paragraph 14, by which his, the
        Defendant’s, eighteen (18) month State Prison Sentence on
        Counts 2 through 5, can be altered, reduced, or mitigated.[1]

        In October 2021, following Mr. Cebez’s completion of probation, the

trial court entered an order terminating Mr. Cebez’s probation and

discharging Mr. Cebez from supervision by the Department of Corrections.

Thereafter, Mr. Cebez did not surrender himself to serve the eighteen

month prison sentence, and the State then filed a motion to enforce the

plea agreement, requesting that the trial court order Mr. Cebez to surrender

himself to serve the eighteen month prison term.

        The trial court conducted a hearing on the State’s motion to enforce

the plea agreement. Mr. Cebez, through counsel, argued that the trial

court did not have jurisdiction to hear the motion to enforce the plea

agreement because it had terminated Mr. Cebez’s probation. In granting

the State’s motion, the trial court stated that the prison term was not a

condition of probation, and it was not ruling that Mr. Cebez violated his

probation. Following the hearing, the trial court entered its written order

1
    Paragraph 14 is not applicable in the instant case.

                                        3
granting the State’s motion to enforce the plea agreement and ordering Mr.

Cebez to surrender on March 2, 2022, which he has done.

     Mr. Cebez filed the instant emergency petition for writ of habeas

corpus, arguing that because the trial court terminated his probation, it did

not have jurisdiction to hear the motion to enforce the plea agreement. We

disagree.

     “A plea agreement is a contract and the rules of contract law are

applicable to plea agreements.” See Johnson v. State, 225 So. 3d 930,

932 (Fla. 3d DCA 2017) (quoting Garcia v. State, 722 So. 2d 905, 907 (Fla.

3d DCA 1998)); see also State v. Gutierrez, 10 So. 3d 158, 159 (Fla. 3d

DCA 2009). Here, Mr. Cebez entered into a negotiated plea agreement

and accepted the benefits of the agreement. The plea agreement clearly

provides that his sentence of five years of probation would be followed with

eighteen months in state prison. Mr. Cebez is bound by the terms of the

plea agreement. The fact that the trial court entered an order terminating

Mr. Cebez’s probation following his successful completion of probation

does not eliminate the trial court’s jurisdiction to enforce the remaining

portions of the plea agreement. Accordingly, we deny Mr. Cebez’s petition

for writ of habeas corpus.

     Petition denied.



                                     4